September 4, 2012 Filed Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: JNLNY Separate Account I ("Registrant") of Jackson National Life Insurance Company of New York (File Nos. 333-183046 and 811-08401) Commissioners: On behalf of the above-referenced Registrant, attached for electronic filing under the Securities Act of 1933, as amended, is Pre-Effective Amendment No. 1 to the Registration Statement.This filing incorporates responses to the Staff’s comments, includes financial statements that were not previously filed, and includes other non-material changes. If you have any questions, please contact me at (517) 367-3872, or frank.julian@jackson.com. Yours truly, /s/ FRANK J. JULIAN Frank J. Julian Assistant Vice President and Associate General Counsel cc:Mark Cowan
